Citation Nr: 1430459	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  00-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbar spine disability, diagnosed as a herniated disc with degenerative disc disease (DDD) and degenerative joint disease (DJD), to include as due to aggravation by service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984.  

This appeal is before the Board of Veterans' Appeals (Board) from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the claim on appeal in December 2003 and denied the claim in an October 2008 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in August 2009, the Court granted a Joint Motion for Remand (JMR) submitted by the parties to the case and vacated the Board's October 2008 decision.

The Board again remanded the claim in February 2010, and in March 2013 denied service connection for a back disability and remanded the issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities.  The Veteran appealed the decision to the Court, and in a September 2013 Order, the Court granted a JMR submitted by the parties to the case, vacated that portion of the Board's March 2013 decision denying service connection for a lumbar spine disability, and remanded the matter to the Board.


FINDING OF FACT

The Veteran's lumbar spine disability has been aggravated by his schizophrenia.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability, due to aggravation by service-connected schizophrenia, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

As indicated in a December 2011 VA examination, the Veteran has current lumbar spine disability of DDD, DJD, and a herniated lumbar disc.  The Veteran's central contention in this case, as reflected in a May 2014 statement from his attorney, is that his lumbar spine disability is secondary to his service-connected schizophrenia.  Specifically, the Veteran and his attorney have asserted that the medications required to control his schizophrenia, as well as his propensity to eat excessively and not engage in physical activity due to his disorder, have caused substantial weight gain in the Veteran, which has, at least, aggravated his spine disability.   

In support of his contention, the Veteran and his attorney submitted a letter dated in April 2014 from a private physician, Dr. A.A.  After reviewing the claims file, Dr. A.A. provided opined that it was more likely than not that the Veteran's medication regime for his psychiatric disorder significantly contributed to his weight gain, which, in turn, contributed to his current back disability.  Dr. A.A. explained that medication for schizophrenia was known to contribute to weight gain, and that the Veteran had put on 100 pounds since service.  She also explained that, while decreased activity, increased intake, and age contributed to weight gain, individuals with mood depression had the potential to eat more and were less motivated to do other things.  She further stated that there was significant literature and psychiatric documentation that antipsychotic medications played a major role in contributing weight gain.  Dr. A.A. further cited a June 1999 VA psychiatric note indicating that the Veteran appeared to have gained some weight since his last visit, and that his psychiatric medication had the side effect of weight gain, and a March 1999 VA neurosurgery note indicating that the physician had discussed the role of weight loss and exercise in helping the Veteran's back pain.  The Board also notes a March 2000 VA treatment note reflecting that the Veteran had disc problems of the back, and that it would be good for him to lose weight to reduce the strain on the back.  

In support of her opinion, Dr. A.A. submitted various medical articles regarding weight gain with schizophrenia medication and the relationship between low back pain and weight.  The articles indicate that some antipsychotic medications caused, on average, between .04 and 4.45 kilograms increase in weight gain; although for the Veteran's medication, quetiapine, the data was insufficient to evaluate weight gain effects.  The articles also indicate that weight gain and obesity increases the risk of low back pain.

The Board notes medical evidence weighing against the Veteran's claim.  In March 2004, a VA examiner opined that, while any time a person had back problems additional weight always added increased stress to the back, multiple factors went into the development of obesity including a limited physical activity level that the Veteran had, intake of food, and age.  The examiner noted that certain medications had been found on occasion to cause weight gain, but that this was not noted in all people, and because of the Veteran's very limited physical activity and exercising, the examiner felt that the weight gain was less likely associated with the medications as opposed to other conditions.  Also, in July 2007, a VA examiner stated that the medications prescribed for the Veteran's prescribed psychiatric medications had not resulted in additional impairment of the spine due to weight gain.

However, Dr. A.A. considered such opinions, and specifically pointed out the March 2004 VA examiner's comment that additional weight always added increased stress to the back.  Dr. A.A. further acknowledged that activity level, food intake, and age were factors in weight gain, but that the Veteran's psychiatric disability contributed to his lack of activity and food intake and that, in addition to those factors, the Veteran's psychiatric medication also contributed to his weight gain.  Also, while the March 2004 VA examiner acknowledged that certain medications had been noted on occasion to cause weight gain, the examiner did not explain why such an effect would not have been the case with the Veteran's psychiatric medication. 

Given the above, the evidence of record is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability has been, to some degree, aggravated by his schizophrenia.  Accordingly, the appeal is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar spine disability (diagnosed as herniated disc, DDD, and DJD) due to aggravation caused by service-connected schizophrenia,  is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


